Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan B. Dix on Wednesday, February 16, 2022.

The application has been amended as follows: 

Claim 1.  An electronic bait box assembly being configured to contain earthworms and employ electrical current to drive the earthworms, said assembly comprising:
a box for containing earth and earthworms, said box has a bottom wall and an outer wall, said outer wall having a distal edge with respect to said bottom wall to define an opening into said box;
a lid being removably attached to said box for closing said box, said lid having a top wall and a lip extending downwardly from a perimeter edge of said top wall, said top wall resting on said distal edge of said outer wall of said box 
a voltage unit being coupled to said box, said voltage unit being in electrical communication with an interior of said box wherein said voltage unit is configured to be in electrical communication with the earth when the earth is positioned in said box, said voltage unit inducing an electrical voltage through the earth when said voltage unit is turned on wherein said voltage unit is configured to urge the earthworms to move upwardly in the earth thereby facilitating a user to remove the earthworms for fishing bait, wherein said voltage unit comprises a base having a top surface, a bottom surface and a perimeter surface extending therebetween, said perimeter surface having a front side and a back side, said top surface having said bottom wall of said box being coupled thereto, wherein said voltage unit includes a power supply being positioned within said base, said power supply having a positive contact and a negative contact, wherein said voltage unit includes:
a control circuit being positioned in said base, said control circuit being electrically coupled to said power supply,
a positive electrode being electrically coupled to said positive contact, said positive electrode extending upwardly through said top surface of said base and said bottom wall of said box,
a negative electrode being electrically coupled to said negative contact, said negative electrode extending upwardly through said top 
an inverter being positioned in said base, said inverter being electrically coupled to said positive contact of said power supply, said inverter converting DC voltage from said power supply into AC voltage to be delivered into said positive electrode,
a voltage knob being rotatably coupled to said perimeter surface of said base, said voltage knob being electrically coupled to said control circuit, said voltage knob being positionable in an off position, said voltage knob adjusting an output voltage of said power supply between a minimum voltage and a maximum voltage when said voltage knob is rotated into an on position, and
a female electrical outlet being integrated into said perimeter surface of said base, said female electrical outlet being electrically coupled to said inverter for receiving the AC voltage wherein said female electrical outlet is configured to supply electrical current for an electronic device;

a pair of engagements, each of said engagements being movably coupled to said outer wall of said box, each of said engagements releasably engaging respective sides of said lip on said lid when said engagements are positioned in a locked position and when said lid is positioned on said box for retaining said lid on said box, each of said engagements disengaging said respective side of said lip when said engagements are positioned in an unlocked position for removing said lid from said box; and
wherein said power supply is turned on when said voltage knob is rotated into said on position such that said positive electrode and said negative electrode induce an electrical current through the earth for urging the earthworms to move upwardly in the earth, said power supply being turned off when said voltage knob is positioned in said off position.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not disclose an electronic bait box assembly being configured to contain earthworms and employ electrical current to drive the earthworms, said assembly comprising wherein said voltage unit includes a female electrical outlet being integrated into said perimeter surface of said base, said female electrical outlet being electrically coupled to said inverter for receiving the AC voltage wherein said female electrical outlet is configured to supply electrical current for an electronic device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA